In a negligence action to recover damages for personal injuries, plaintiff appeals from (1) an order of the Supreme Court, Kings County, dated June 23, 1976, which denied her motion for leave to (a) amend the ad damnum clause of her complaint and (b) serve a further bill of particulars and (2) a further order of the same court, dated August 2, 1976, which denied her motion to resettle tlje prior order. Order dated June 23, 1976 reversed, without costs or disbursements, and motion granted. The time within which the amended bill of particulars may be served is extended until 20 days after entry of the order to be made hereon. Appeal from the order dated August 2, 1976 dismissed as academic, without costs or disbursements. In the circumstances disclosed, denial of leave to amend the ad damnum clause of the complaint constituted an improvident exercise of discretion. Hopkins, J. P., Latham, Cohalan and Damiani, JJ., concur.